COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §            No. 08-20-00088-CV
  IN THE INTEREST OF:
                                                  §                Appeal from the
  M.S.V., JR.
                                                  §        388th Judicial District Court
  A CHILD.
                                                  §          of El Paso County, Texas

                                                  §           (TC# 2012DCM10912)


                                 MEMORANDUM OPINION

       Appellant Veronica Rae Chavez Vara has filed a motion to voluntarily dismiss her appeal.

The Court grants Appellant’s motion and dismisses this appeal. See TEX.R.APP.P. 42.1.


                                             JEFF ALLEY, Justice

August 5, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  1